Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 12 October 1780
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  
                     
                     Sir
                     Head Quarters Prackness Octobr 12th 1780
                  
                  Your Excellency’s letter of the 5th did not arrive ’till late
                     last evening—I agree in opinion with you on the utility of asking to have your
                     present park doubled; but I think this will suffice. Though we are not well
                     provided with siege artillery, we shall be able to supply the deficiency.
                  We are again told of an embarkation at New York on the point of
                     sailing; the number is not ascertained; but the embarkation does not appear to
                     be general. So soon as I obtain particulars and with certainty, I shall do
                     myself the honor to transmit them to you.
                  I had the pleasure of writing to you the 10th; by the same
                     opportunity went some imptant dispatches from the Marquis de la Fayette for
                     France. I am Sir With the greatest regard Your most Obedt servt
                  
                     Go: Washington
                  
                  
                     P.S. I have Just received the inclosed curious
                        performance—the completion of Arnolds disgrace which I send for your
                        amusement.
                  
                  
               